Holmes, J.,
concurring in part and dissenting in part.
*72I concur with the majority that the more reasonable interpretation of Crim. R. 16 (B)(1)(g) would be that the trial judge first independently determine whether a producible out-of-court statement exists, and if it is determined that such a statement exists, then defense counsel, along with the judge and prosecutor, should actually inspect the same to determine any substantial inconsistencies. I would conclude that this is the only reasonable manner in which the defense counsel, as well as the state’s counsel, may have a meaningful participation in the in camera inspection. With the benefit of the commentary of both the prosecution and the defense, the trial judge would be in much better position to determine whether or not there are any inconsistencies between the statement and the testimony. Pursuant to this procedure, the judge may still be in charge, since the judge delivers only that portion of the statement which he determines to be inconsistent. The remainder may be secured, and counsel given appropriate prohibitory orders.
However, in this case, based upon the known facts presented to the Court of Appeals, and to this court, I would affirm the judgment of the Court of Appeals. An examination of Wilson’s in-court testimony relative to his written statement reveals, and convinces me, that there are no material inconsistencies between the two. Additionally, even though, as found by the Court of Appeals, there was an omission in such testimony, as compared to the out-of-court statement, the omission was of such a character as to not reach a substantial nature. There was not a denial of a fair trial, nor was the due process of the defendant transgressed. The error, if any, was harmless beyond a reasonable doubt. Chapman v. California (1967), 386 U.S. 18; State v. Lytle (1976), 48 Ohio St. 2d 391; State v. Eubank (1979), 60 Ohio St. 2d 183 [14 O.O.3d 416]. Even more significantly, as pointed out by Justice Krupansky in her dissent, the subject matter of the omission—that of the sex propensities of the witness—would not have been admissible for purposes of discrediting this witness in any event. ■
The error being harmless, I would therefore affirm the judgment of the Court of Appeals, and accordingly dissent from the judgment of the majority.